343




OFFICEOF THEATTORNEY
                   GENERAL
                         OF TEXAS
             AUSTIN
Irs.   wtl.lle     a’lwel,   Page   6




                               andthe eoqun8ation to be
                 paid ‘;i &t&y          is hmreby rixsd at
                 the 8u1 or W50.00per ioatb plrrath0
                 r008 0r orrio 00raOdby gala tmfria
                 orrieor; to be Paid in 1i.u 0r the
                 deputyalroreamant  orrlosr at oromg,
                 Tuas~aadnotto~ameUenyUmSt~
                 by the pm3 0r the at&O.*
Mrs. wlxlle O’lieal.Page 5


          8dtm83nt8 0r the shear    ia EUOOW~-
          ing ror the ress or 0rrioh for the
          purpoM or thIa &aw, the Coa&esIoners~
          c0urt~ or 0owiOe -0880 iundOrr0r th0
         motor rtiglstrmtlonfees provided hemIn
         emount to Thirty ThousauQ Dollars
         (#50,000)or over, nay use not amemd-
         ing rir0 (e) per aeat or aaid rude;
         and not to axoeed riven axd onedmlf
         (o&l par eont 0r 8wh rtmds in 00tmti08
         modring a lesser wount from suoh
         regtstmtIon.   Bald doputiee shall at
         d..l the8 ooopamta with the polio0 do-
         peirtmnt or eaoh oity or tom dthla
         the oounty, In the 6nr0rO08id or arid
         traiflo laws th?mln and In all other




          Artiele 6699a. Revised airild3tatu*8,  1085, ap-
plloabls to sll oountles who8e popalatloa do not exooe4
U5,OOO end Its mlsmmt pr0ri610n8relatIag to .threoqpsm-
satlon to ba paid moh orflasrs, pro~ldast
              9sputIas shall be pal4 a Wary
          out 0r the gexersl oounty +undnot to
         ‘0r080d ow hpndrrd~4 rirty ~pso)
          dollare par month the sszs .to be
         flxd by t&o Comdssionsr~~
         au&in additionthersto t,betL>L
         siexims~ oourt Is hersby authortied
         to protido at the bxpbnae 0r th8
         oounty suoh neosssary dr0m,      0@8
         aud b-8,    such bsilgasto bs not
         lees than t*o lnohes by thrue lnohem
         in di.mensloM,~ana other'nemssary
         *quipmeat,.to inollidea motoroyole
         and Its maiatwwaa, as Is xeaeosary
         for thsa to disaherge their duties,
         The aaU+es paid to said deputlea
         ~aotlng~8 suoh hic9rraJairleer shalla
         be paid.direst to said deputies by
         the wDpiSSloams' oaurt, and suoh
         salarIes shsll be Idependent of any
         salary or   rempaid to the 8brirr MU.
         all 0r hI8 eoprrt;iwnot  SOa&lag (U
         nigawororri0em; ~4 the 8h8rirr
=s,   Willis O'mlfil,Page 4


           shall not be required to aooountror
           the salariesprovided for 'hereina8
           r~380r 0rri00 or as sahry to ths
           8hSrirr or hi.8 other doputles. suah
           deputies OS am p&wide4 Sor heroin
           shall be appointedby ths aamissioa-
           em* oourt and be Deputized by either
           the 8hrirr or any oonstabh   or the
           oounty In whloh they am sppolntod,
           and mother   0rri00n S~SU mkS or-
           rests in this State r0r vlolatlon of
           lam relating to hi&way8 now in d-
           teat In thts State. Eluohdsputtos
           as'pro~idearor hemln shall at sl&
           time whsn in the perromwoe as their
           dutlss ueac a full tmlrorm nlth a asp
           and badge, the badge tobo dIrplaa4
           on the outsIdo 0r ths unirom %n a
           00n8plauoua~1608. suoh orrioen

           In the perrormnoo of their duties,
           onlyleavingtlmhighwsytopursue    IUW
           orrenderwhom
                      rmohofiloSr8 -M      OQ-
           888; to apprehendspan the hIghw&y lt-
               . Wo arrest by any suoh orrloer
           shall be binding or vN.Id upox tha
           psrson apprehaWd I? the offtom mak-
           lng suoh arrest was In hidingor ii ha
           set ati-apto  SpPrShSna &KmSOnstmtvSl-

           serYllesor suoh 0rfleen Drotidedfor
           hSrSin. nor 8hhaL;L
                             8m r00 ror the ar-
           meta mad by suah ofitoors be oharuo
           ~d”tt8     UO#tS
                          Or D&i to      SUOh   Bf!
           ?iOtWSInunyo~
           oars ShrilllaLe ~11emxtst, such orrl~~rs
           ShsLl PSllrOmall thSlt dUf&xWItUIdMb
           armsto for violation0r my law or.
           this State appmrtaiping to the eoutrol
           wad rqgulatlon0r rohlolea operatI&g'ia
           and upon any highmy, #treeit, or allay
           05 this State. . .*
          It IS we%1 for us fo aoaslder sarsrbat the his-
tery or the fomgoitlg statutes and their qqlioatlon ISI
rta or the r& that ptq     rqk~imt,  aoooapaaiedby a BO&IJ
or the order of the Coamisa%oners'  Oetut,raisesa QUOS-
ttamrrhfcrhralaratnscle~wi~ms~andw~ohoorrclo~8
Yrs. 1yilllsO*Nec.l,Page 5


the mathod of oompen#atIOnas provid04 In the ComrissIoa-
ora* Court order; that is, whether sama Is euthorlmed.
          Prior to the amandmant by the Forty-iirth Leai8-
lature, Artiole 6699, aupra, said provisionsauthorizing
the employment0r oounty trait10 0rri0ers were, In titerlal
respeots, the sew as existbd,~sinoe   1919 when the Thirty-
sixth Legislature ennoted Chapter 127 with ~rtiole 6699
oontainea in Seotlon 5 tharaor. It will be nsted that the
only ohengo In aaid UtIo1e ,-.ade  by the yorty-tlithLegls-
1ature was the additionof tha wofia found above under-
eoorsd, wbioh allows said trarrlo ofrIo0rs the sama riuht
and duty to arrest violators of all laws as Other 4oPuQ
lherirrs. The Aots of 1919, Chapter 127 ThIrt - irth
Legislature eaaoted in fiva asot%oas, Ad beI4 &olu-
sire authority for the agploymentof suoh treffla offIoers
up to 1925, oontalnod no expressed aode 0r ooaptmsatL~
suoh oounty trafrio   ortloers other t&an tbs wComiaelonem*
;flzF shall~fix their oompensatlonprior to their seleo-
           * By the Aots Of 1925, the ,ThIrty-ninth   Leg-
la&e*eia&ed      Chapter SS, amandlng Seotloa 4 of ths 1919
hat, Chapter 3.27,Thirty-sixth Legislature,ArtIole.6699a,
supra, which provides that suoh deputies shall be paid s
salary out of.the general fund, and that such salary Is to
be tired by ths Comni6sIoa8rs~Ceurt.
          such orri00rs ~0 in r60t 40puti08, workin un-
der the dIreotlon or the sherirr. Eowovor, suoh orrioers
sreza speolal alasa or dsputies, &nown as the oounty trai-
tlo ofYIoers, a&. prior to the amandment or ArtIole 6699
by the irorty-iIrth Legislaturetheir dutlas mm    00nrin04
solely to suror0enrcmt 0r the highway laua or the State and
to this t'leldtheir authoritywas lImIted. 8boe the SWSd-
aent by the torty-fifthLegislature,krtiola 4499 supra,
the htgtciature haa 80011rlt to bmaden their mid or op-
eretion by giving said dsputle8 or oousty trafrlo orrl00r8
the right and duty to arrest violatorsot all law@.
          Statutes providing r068 ror publlo 0rriosn am
to be striotly oonstruod. It Ie submittedthat only tho@e
orrioers nsmsd in the roe statutse,Artlole 9883, et seq.,
when oompenaated on a fee basis, are entitled to any retbe
oarned ror 8~~Io8a perroamed whereIn.suohrtw are rixsd
by law. -The tees earn4 by regular deputies under othor
prorisioaaof our statutee are payable and attaohsdto,ths
orrio 0r ths sherirr sk6p109Inaoald deputIe8 uuaer the80
laws. Suoh deputies In oountlae oa a fee basle are oompea-
sated out 0r the be8 0r the partloular0rri00, their only
means 0r oompensation. Nicitonly hoe the L+gIsiaturepro-
ed04 a dlrr0rsnt. methoa for ~0mpensatIagthe oounty trar-
ria ar~ioers authorlzzefl
                        under the pro~Ision8or the r0rc
goill6stetutiesbut the Isgielelturshaa expreeelyprwtad
therein that the pay of said &putls6 shell Ilotbe Loalu&-
06 tn the rret%lenmntsof the shariit in aoaowatlxmior the
ma or orfloe.
          It    is   a   general   rule   of   statutory   oonitxuatlon
that I speoliio provlaion rslatin6 to a partloular 8ubfe.t
ut   @mm    in rtmpeat to that subjaot, an aLpinat @nual
prorlsiozu inother parts ofthelars ublohmlght0thuw%m
bo brad mYNl&b to inaluiloit.   Amthbr rfaili~r rule Jd
that where euthorlfy Is given to do a partioularthing and
the made or doI?& It ia prtmorlbod. it ia limltsd to be
done In that rmda; all&her madea are exoludo&




               ATTORNBY GBLERAI,
                               03 TEXAS